Name: Commission Regulation (EC) NoÃ 651/2005 of 28 April 2005 amending Regulation (EC) NoÃ 60/2004 laying down transitional measures in the sugar sector by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia
 Type: Regulation
 Subject Matter: beverages and sugar;  European construction;  agricultural policy;  trade
 Date Published: nan

 29.4.2005 EN Official Journal of the European Union L 108/3 COMMISSION REGULATION (EC) No 651/2005 of 28 April 2005 amending Regulation (EC) No 60/2004 laying down transitional measures in the sugar sector by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular the first subparagraph of Article 41 thereof, Whereas: (1) Section 2 of Commission Regulation (EC) No 60/2004 (1) lays down transitional measures to avoid speculation in the sugar sector due to the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (new Member States) to the European Union. That Section specifies a number of deadlines in relation to the determination of surplus quantities of sugar, to their elimination and for the respective proof to be provided by either the responsible operator or the new Member State concerned. It also fixes the periods for the values to be used for the calculation of charges for operators and new Member States in case surplus quantities are not eliminated. (2) Due to delays in the arrival of additional information on the surplus quantities in the new Member States and the time required for the thorough analysis of that information and discussion with the Member States concerned, it was not possible for the Commission to determine surplus quantities of sugar by 31 October 2004, as provided for by the first subparagraph of Article 6(1) of Regulation (EC) No 60/2004. (3) The deadlines fixed by Regulation (EC) No 60/2004 need to be adjusted accordingly and, to the extent possible, in view of the need to use the information resulting from the elimination of surplus quantities for the determination of production levies for the marketing year 2004/2005 before 15 October 2005 and for the decision on quota declassification before 1 October 2005. (4) In view of the potentially important financial consequences that a new Member State may face in case its surplus sugar is not eliminated appropriately, it is justified to extend over four years the period for the payment of the charge due by the new Member States. (5) Regulation (EC) No 60/2004 should therefore be amended accordingly. (6) The Management Committee for Sugar has not delivered an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 60/2004 is amended as follows: 1. Article 6 is amended as follows: (a) the first subparagraph of paragraph 1 is replaced by the following: The Commission shall determine by 31 May 2005 at the latest, for each new Member State, in accordance with the procedure referred to in Article 42(2) of Regulation (EC) No 1260/2001, the quantity of sugar as such or in processed products, isoglucose and fructose exceeding the quantity considered as being normal carry-over stock at 1 May 2004 and which has to be eliminated from the market at the expense of the new Member States.; (b) the introductory phrase of paragraph 2 is replaced by the following: The new Member State concerned shall ensure the elimination from the market of a quantity of sugar or isoglucose, without Community intervention, equal to the surplus quantity referred to in paragraph 1, by 30 November 2005 at the latest:; (c) the second and third subparagraphs of paragraph 3 are replaced by the following: The new Member State shall use that system to compel the operators concerned to eliminate from the market at their own expense an equivalent quantity of sugar or isoglucose of their determined individual surplus quantity. The operators concerned shall provide the proof, to the satisfaction of the new Member State, that products were eliminated from the market by 30 November 2005 at the latest. In case such proof is not provided, the new Member State shall charge an amount equal to the quantity in question multiplied by the highest import charges applicable to the product concerned during the period from 1 May 2004 to 30 November 2005, increased by EUR 1,21/100 kg in white sugar or dry matter equivalent.; (d) the introductory phrase of the first subparagraph of paragraph 4 is replaced by the following: When the sugar or isoglucose is eliminated in accordance with paragraph 2(a), the operators concerned shall provide the proof of export by 28 February 2006 at the latest by the presentation of:; (e) the fourth subparagraph of paragraph 4 is replaced by the following: The export licence referred to in point (a) of the first subparagraph shall be valid from the date of its issue until 30 November 2005.; 2. Article 7 is replaced by the following: Article 7 Proof of elimination by new Member States 1. By 31 March 2006 at the latest, the new Member States shall provide proof to the Commission that the surplus quantity referred to in Article 6(1) was eliminated from the market in accordance with Article 6(2) and specify for each method the quantity eliminated. 2. In case the proof of elimination from the market is not provided in accordance with paragraph 1, for a part or the totality of the surplus quantity, the new Member State is charged an amount equal to the quantity not eliminated multiplied by the highest export refunds applicable to white sugar falling within CN code 1701 99 10 during the period from 1 May 2004 to 30 November 2005. A share equal to 25 % of the total amount will be assigned to the Community budget by 31 December at the latest of each of the following years, 2006, 2007, 2008 and 2009. The total amount will be taken into account for the calculation of the production levies for the marketing year 2004/2005. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 9, 15.1.2004, p. 8.